              Case 3:18-cr-00203-EMC Document 220 Filed 07/23/19 Page 1 of 9



 1   MICAH L. RUBBO (CSBN 267465)
     LESLIE A. WULFF (CSBN 277979)
 2   MIKAL J. CONDON (CSBN 229208)
 3   ANDREW SCHUPANITZ (CSBN 315850)
     U.S. Department of Justice, Antitrust Division
 4   450 Golden Gate Avenue
     Box 36046, Room 10-0101
 5   San Francisco, CA 94102
 6   Telephone: (415) 934-5300
     mikal.condon@usdoj.gov
 7
     Attorneys for the United States
 8
 9
10                                UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12                                     SAN FRANCISCO DIVISION
13
      UNITED STATES OF AMERICA                               No. 18-cr-00203-EMC
14
15                                                           UNITED STATES’ MOTION IN
                     v.
                                                             LIMINE # 1 TO EXCLUDE
16                                                           EVIDENCE IRRELEVANT TO A
17                                                           PER SE CASE
      CHRISTOPHER LISCHEWSKI,
18
                             Defendant.                      Date: August 27, 2019
19                                                           Time: 2:30 p.m.
                                                             Judge: Hon. Edward M. Chen
20                                                           Courtroom: 5, 17th Floor
21
22
23                                          INTRODUCTION

24          The United States moves this Court for an in limine order prohibiting defendant from
25   introducing any evidence or argument irrelevant to a per se case, including justifications or
26   excuses for his collusive conduct, as well as any evidence that the price-fixing conspiracy had no
27   actual effect on prices. Such evidence is irrelevant under Rule 401 of the Federal Rules of
28   Evidence and should be excluded under Rules 402 and 403.


     U.S. MIL TO EXCLUDE IRRELEVANT EVIDENCE
     No. 18-cr-00203-EMC                              1
              Case 3:18-cr-00203-EMC Document 220 Filed 07/23/19 Page 2 of 9



 1                                              ARGUMENT
 2          Under the Sherman Act, “[e]very contract, combination … or conspiracy, in restraint of
 3   trade” is illegal. 15 U.S.C. § 1. Some “types of restraints,” such as horizontal price fixing, have
 4   “such predictable and pernicious anticompetitive effect, and such limited potential for
 5   procompetitive benefit, that they are deemed unlawful per se.” State Oil Co. v. Khan, 522 U.S.
 6   3, 10 (1997). By “treating categories of restraints as necessarily illegal,” the per se rule
 7   “eliminates the need to study the reasonableness of an individual restraint.” Leegin Creative
 8   Leather Prods., Inc. v. PSKS, Inc., 551 U.S. 877, 886 (2007); accord Bus. Elecs. Corp. v. Sharp
 9   Elecs. Corp., 485 U.S. 717, 723 (1988). In fact, “the law does not permit an inquiry into the[]
10   reasonableness” of, or “economic justification” for, these restraints. United States v. Socony-
11   Vacuum Oil Co., 310 U.S. 150, 218 (1940); accord Catalano, Inc. v. Target Sales, Inc., 446 U.S.
12   643, 647-50 (1980); N. Pac. Ry. v. United States, 356 U.S. 1, 5 (1958).
13          In May, this Court ruled that the indictment charges a horizontal price-fixing conspiracy,
14   “which is subject to the per se rule.” (Doc. 177, at 6.) Defendant thus should not be allowed to
15   present his “rule of reason” defense—which the Court has already rejected—to the jury.
16   Specifically, the government asks the Court to exclude any evidence or argument that: (1) there
17   were economic or other justifications for the conspiracy or it had no harmful effect;
18   (2) defendant lacked specific intent; (3) he was ignorant of the law; or (4) his conduct was
19   common in the packaged-seafood industry. Such evidence or argument would be irrelevant, and
20   also would result in unfair prejudice, confusing the issues, misleading the jury, and wasting time.
21   I.     Justifications and lack of effects are irrelevant.
22          Defendant should not be permitted to introduce evidence and argument justifying or
23   excusing his conduct. When the charged conspiracy—here, an agreement to fix the prices of
24   canned tuna—is per se illegal, any potential justification or excuse is irrelevant. See Arizona v.
25   Maricopa Cty. Med. Soc’y, 457 U.S. 332, 351 (1982) (“The anticompetitive potential inherent in
26   all price-fixing agreements justifies their facial invalidation even if procompetitive justifications
27   are offered for some.”). In this case, such evidence would include, for example, expert evidence
28   indicating that the list-price increases were reasonable, necessary, justified, or inevitable due to


     U.S. MIL TO EXCLUDE IRRELEVANT EVIDENCE
     No. 18-cr-00203-EMC                               2
              Case 3:18-cr-00203-EMC Document 220 Filed 07/23/19 Page 3 of 9



 1   the increases in raw-materials (namely, fish) costs; evidence that the conspirators would have
 2   inevitably implemented list-price increases absent an agreement; or econometric models arguing
 3   that the conspiracy produced no overcharge. See Socony-Vacuum, 310 U.S. at 224 n.59
 4   (“Whatever economic justification particular price-fixing agreements may be thought to have,
 5   the law does not permit an inquiry into their reasonableness. They are all banned because of their
 6   actual or potential threat to the central nervous system of the economy.”).
 7           Just last year, the Ninth Circuit upheld the district court’s decision to exclude defense
 8   evidence of the “actual effect” on the market of a defendant’s bid rigging—another type of per se
 9   restraint. United States v. Joyce, 895 F.3d 673, 677 (9th Cir. 2018). As the court of appeals
10   explained, “[t]he per se rule eliminates the need to inquire into the specific effects of certain
11   restraints of trade.” Id. at 677. Indeed, the court of appeals continued, “[t]he very purpose of the
12   per se rule is to avoid the necessity for an incredibly complicated and prolonged economic
13   investigation into the entire history of the industry involved, as well as related industries, in an
14   effort to determine at large whether a particular restraint has been unreasonable.” Id. at 677-78
15   (cleaned up). Other circuits are in accord. See, e.g., United States v. Kemp, 907 F.3d 1264, 1277
16   (10th Cir. 2018) (“But Supreme Court jurisprudence is clear: where the per se rule applies, it is
17   of no consequence that an agreement could potentially bring net economic benefits to some part
18   of the market—here to the alleged conspirators.”); United States v. Suntar Roofing, Inc., 897
19   F.2d 469, 472-73 (10th Cir. 1990) (finding that evidence of reasonableness or justification for a
20   per se violation was properly excluded); United States v. Brighton Bldg. & Maint. Co., 598 F.2d
21   1101, 1105-06 (7th Cir. 1979) (finding that in a per se case, arguments that the conspiracy was
22   justified or ineffective were irrelevant).
23           Defendant already has demonstrated his desire to place such irrelevant issues before the
24   jury. At the last hearing, defense counsel described the pricing truce that began the conspiracy:
25   “It meant let’s not price at below cost, let’s compete based upon rational pricing.” (June 11,
26   2019 Hr’g Tr. at 47:25-48:2.) This description seeks to justify both the price-fixing agreement
27   itself, by implying it was somehow necessary to avoid “below cost” pricing, and the
28   reasonableness of the resulting price. The per se rule forbids such justifications. See Socony-


     U.S. MIL TO EXCLUDE IRRELEVANT EVIDENCE
     No. 18-cr-00203-EMC                               3
              Case 3:18-cr-00203-EMC Document 220 Filed 07/23/19 Page 4 of 9



 1   Vacuum, 310 U.S. at 221 (noting that Congress “has not permitted the age-old cry of ruinous
 2   competition and competitive evils to be a defense to price-fixing conspiracies”); Maricopa Cty.
 3   Med. Soc’y, 450 U.S. at 349 (noting that the Court repeatedly has “condemned” inquiry into “the
 4   reasonableness of the fixed prices”). The same is true of defendant’s inaccurate suggestion (June
 5   11, 2019 Hrg Tr. at 20:14-17) that the conspirators were “trying to avoid descending into a price
 6   war by pricing rationally and trying to make a margin and not pricing it below cost, which is
 7   illegal in California.”1 See Joyce, 895 F.3d at 676-77 (explaining that in per se cases, “any
 8   business justification for the defendant’s conduct is neither relevant nor admissible”).
 9          To summarize, in a per se price-fixing case, it is irrelevant whether:
10                 the agreement regarding prices was reasonable, necessary, or justified;
11                 the alleged conspiracy had little or no effect on price or that there was no
12                  overcharge;
13                 price increases were inevitable and would have occurred absent competitor
14                  agreements; and
15                 the resulting prices were reasonable, necessary, or inevitable.
16   And because such evidence is irrelevant, it must be excluded under Rule 402. See Fed. R. Evid.
17   402 (“Irrelevant evidence is not admissible.”).
18   II.    Lack of Specific Intent Is No Defense.
19          Defendant should not be permitted to introduce evidence and argument that he did not
20   intend any anti-competitive results or that he acted with good intentions. To prove the mens rea
21   element of a per se Sherman Act violation, the government must prove that the defendant
22   knowingly entered into an agreement of a type that is categorically banned. See United States v.
23   Alston, 974 F.2d 1206, 1210 (9th Cir. 1992) (government must show that “the defendant
24
     1
       Defendant’s statement is incorrect because California law only proscribes below-cost pricing
25   “for the purpose of injuring competitors or destroying competition.” Cal. Bus & Prof. Code §
26   17043. Furthermore, there are various safe-harbor exceptions to this conduct, including if such
     pricing is “made in good faith to meet the legal prices of a competitor.” Id. at 17050(d).
27   Regardless, even assuming arguendo that below-cost pricing is illegal under state law, it is no
     defense to participating in the conspiracy described in the indictment. The irrelevant and
28
     confusing nature of this argument demonstrates precisely why it should be excluded on
     relevancy grounds.
     U.S. MIL TO EXCLUDE IRRELEVANT EVIDENCE
     No. 18-cr-00203-EMC                               4
              Case 3:18-cr-00203-EMC Document 220 Filed 07/23/19 Page 5 of 9



 1   knowingly—that is, voluntarily and intentionally—became a member of the conspiracy charged
 2   in the indictment, knowing of its goal and intending to help accomplish it”). The government
 3   need not show that the defendant acted “with the purpose of achieving anticompetitive effects or
 4   with the knowledge that such effects likely would result.” United States v. Brown, 936 F.2d
 5   1042, 1046 (9th Cir. 1991). As the Ninth Circuit explained in Brown, “‘[w]here per se conduct
 6   is found, a finding of intent to conspire to commit the offense is sufficient; a requirement that
 7   intent go further and envision actual anti-competitive results would reopen the very questions of
 8   reasonableness which the per se rule is designed to avoid.” Id. (quoting United States v. Koppers
 9   Co., 652 F.2d 290, 296 n.6 (2d Cir. 1981)). Thus, it is irrelevant that a defendant did not
10   specifically intend to produce anticompetitive effects or violate the Sherman Act. Alston, 974
11   F.2d at 1213.
12           It is also irrelevant that a defendant did not intend to act wrongfully, or generally had
13   good intentions: “[I]t is … well settled that good motives will not validate an otherwise
14   anticompetitive practice.” NCAA v. Bd. of Regents of Univ. of Okla., 468 U.S. 85, 101 n.23
15   (1984); see also Socony-Vacuum, 310 U.S. at 221-22 (the Sherman Act “has no more allowed
16   genuine or fancied competitive abuses as a legal justification for such schemes than it has the
17   good intentions of the members of the combination”).
18           To the extent defendant seeks to adduce any such evidence, it should be excluded as
19   irrelevant.
20   III.    Ignorance of the Law is No Defense.
21           Defendant should not be permitted to introduce evidence and argument that he did not
22   intend to break the law. Evidence or argument that defendant or his coconspirators were
23   ignorant or mistaken about the legality of their conduct is irrelevant. Courts have long
24   recognized the general rule that ignorance or mistake of law is no defense. Cheek v. United
25   States, 498 U.S. 192, 199 (1991) (“The general rule that ignorance of the law or a mistake of law
26   is no defense to criminal prosecution is deeply rooted in the American legal system.”); see
27   United States v. Hancock, 231 F.3d 557, 561-62 (9th Cir. 2000) (discussing the “extreme
28   danger” of allowing a mistake-of-law defense for illegal acts); see also Model Jury Instructions


     U.S. MIL TO EXCLUDE IRRELEVANT EVIDENCE
     No. 18-cr-00203-EMC                               5
              Case 3:18-cr-00203-EMC Document 220 Filed 07/23/19 Page 6 of 9



 1   in Criminal Antitrust Cases 76 (ABA Section of Antitrust Law eds., 2009) (“It is not necessary
 2   for the prosecution to prove that the defendant knew that the agreement, combination, or
 3   conspiracy. . . is a violation of the law.”). In general, a defendant need only know “of the facts
 4   that make his conduct illegal.” Staples v. United States, 511 U.S. 600, 622 n.3 (1994).
 5          The Ninth Circuit has expressly found that ignorance of the law is not a defense to a
 6   Sherman Act charge. See Alston, 974 F.2d at 1210 (holding that it was an “accurate statement of
 7   the law” that it “is not a defense to price fixing that the defendants may have . . . thought that
 8   what they were doing was legal”). Thus, any evidence that defendant was unaware of the
 9   antitrust laws or did not know his conduct was illegal is irrelevant and should be excluded. Nor
10   should defendant be permitted to elicit testimony from witnesses that they were unaware that
11   their conduct was illegal.
12   IV.    Evidence of “Business as Usual” Is Irrelevant.
13          Defendant should not be permitted to justify his conduct by introducing evidence and
14   argument that the conduct was common practice in the packaged-seafood industry. “[I]t is no
15   defense to participation in an illegal price fixing conspiracy to suggest that others did it too.”
16   United States v. Apple Inc., 952 F. Supp. 2d 638, 699 (S.D.N.Y. 2013). Here, it appears
17   defendant intends to argue that his actions were consistent with customary, normal, or expected
18   behavior in the packaged-seafood industry. Indeed, at the last hearing, defendant stated that
19   “finding out about other companies’ pricing moves and intentions is an important thing to do in a
20   highly, highly competitive industry with low margins” and is “something that people try to do.”
21   (June 11, 2019 Hr’g Tr. at 20:9-13.) This kind of argument must be precluded because it does
22   not tend to negate the mental state of the crime. It is either an ignorance-of-law defense in
23   another guise (the suggested inference being that Defendant did not know his conduct was
24   against the law because others were doing it too) or a nullification pitch.
25          It is also improper to admit such evidence to implicitly challenge the government’s
26   motives in indicting some individuals but not others. As explained in the government’s
27   accompanying motion in limine, the government’s exercise of its prosecutorial discretion with
28   regard to others is irrelevant to whether the defendant committed the charged offense. See


     U.S. MIL TO EXCLUDE IRRELEVANT EVIDENCE
     No. 18-cr-00203-EMC                               6
              Case 3:18-cr-00203-EMC Document 220 Filed 07/23/19 Page 7 of 9



 1   United States v. Stewart, No. 03-CR-717, 2004 WL 113506, at *1 (S.D.N.Y. Jan. 26, 2004)
 2   (precluding defendant from presenting proof of other individuals who may also have committed
 3   the crimes charged or similar crimes, but were not charged); see also, e.g., United States v.
 4   White, No. 02-CR-1111, 2003 WL 721567, at *7 (S.D.N.Y. Feb. 28, 2003) (excluding as “totally
 5   irrelevant” evidence that others allegedly engaged in the same conduct, because “[t]he issue to be
 6   determined is whether [the defendant] committed the crimes charged; not whether others may
 7   have committed uncharged crimes”). Thus, evidence or argument about customs, norms, and
 8   expected behaviors in the packaged-seafood or other similar industries should be excluded as
 9   irrelevant.
10   V.      The Evidence Should Be Excluded Under 403
11           Evidence irrelevant to a per se violation also should be excluded under Rule 403 because
12   it has no probative value, while its admission would confuse the issues, mislead the jury, waste
13   time, and prejudice the government’s and the public’s right to a verdict on the elements of the
14   crime charged—whether the defendant knowingly entered into a conspiracy to fix the prices of
15   packaged seafood. See Fed. R. Evid. 403 (“The court may exclude relevant evidence if its
16   probative value is substantially outweighed by a danger of . . . unfair prejudice, confusing the
17   issues, misleading the jury, [or] wasting time . . . .”). Even if the Court were to find that the
18   above collateral justifications and excuses are relevant, they should nevertheless be excluded
19   because any probative value they might provide would be outweighed by the detrimental effect
20   on the length, complexity, and coherence of the upcoming trial. Id.
21           Rebutting defendant’s arguments, for example, that prices were reasonable, the
22   agreement was justified, or regarding the lack of an overcharge, would require the government to
23   introduce the following expert testimony:
24                    Economic expert testimony summarizing voluminous databases of sales data from
25                     all three coconspirators before, during, and after the charged conspiracy, as well
26                     as complex and lengthy expert evidence of and testimony regarding the
27                     methodology and results of various economic studies performed on this data, such
28   //


     U.S. MIL TO EXCLUDE IRRELEVANT EVIDENCE
     No. 18-cr-00203-EMC                                7
              Case 3:18-cr-00203-EMC Document 220 Filed 07/23/19 Page 8 of 9



 1                  as a statistical regression analysis demonstrating the pecuniary effect of the price-
 2                  fixing conspiracy; and
 3                 Legal expert testimony regarding the requirements of California law with respect
 4                  to pricing below cost, the exceptions to the rule, and the relationship between the
 5                  California law and the Sherman Act.
 6   Allowing the trial to become a battle of experts—particularly over issues irrelevant to a per se
 7   case—would be time consuming, confusing, and prejudicial. Introduction of extensive expert
 8   testimony regarding the competitive effects of the conspiracy would not only significantly
 9   lengthen the trial, it would also create a significant risk of confusion by misleading the jury into
10   believing that it must find that the conspiracy was effective in order to find the defendant guilty.
11   This would prejudice the government by creating a burden it does not have. Even assuming
12   arguendo that evidence of reasonableness or justifications is circumstantial proof that there was
13   no price-fixing conspiracy, any de minimis probative value is far outweighed by the risks of
14   unfair prejudice, confusing the issues, misleading the jury and wasting time.
15          Similarly, rebutting defendant’s arguments that he lacked specific intent, was ignorant of
16   the law, or that everyone was engaged in similar conduct, would require substantial additional
17   testimony and documentary evidence, which would lengthen the trial without further shedding light

18   on defendant’s guilt or innocence. To combat such irrelevant arguments, the government would need

19   to introduce expert testimony of, for example, industry norms and regulations with respect to

20   information exchanges, and testimony and documents relating to compliance training. The

21   Government has no desire to waste the Court’s or the jury’s time with these matters, or to

22   unnecessarily complicate the case placed before them, because none of these purported “defenses”

23   are defenses at all. Therefore, the Court should exclude all evidence and argument regarding any

24   such justifications or excuses for the conspiracy under Rule 403.

25                                             CONCLUSION
26          The charged price-fixing conspiracy is a per se violation of Section 1 of the Sherman Act.
27   The Supreme Court, the Ninth Circuit, and other federal courts have consistently held that
28   because such conspiracies are categorically proscribed, any justifications or excuses are


     U.S. MIL TO EXCLUDE IRRELEVANT EVIDENCE
     No. 18-cr-00203-EMC                               8
              Case 3:18-cr-00203-EMC Document 220 Filed 07/23/19 Page 9 of 9



 1   irrelevant. For that reason, the government respectfully requests that under Rule 402 the Court
 2   prohibit defendant from introducing evidence, either documentary or testimonial (including
 3   expert testimony), questioning any witness, or offering any argument to the jury (including in
 4   opening statement or closing statement) regarding (1) economic, procompetitive, or other
 5   justifications for, or the lack of effect of, the conspiracy; (2) defendant’s lack of specific intent;
 6   (3) defendant’s ignorance of the law; or (4) the extent to which defendant’s conduct was
 7   commonplace and business as usual in the packaged-seafood industry. This proof also should be
 8   prohibited under Rule 403, given the confusion of issues, potential to mislead the jury, and waste
 9   of time that would inevitably result if such evidence or argument were admitted at trial.
10
11   Dated: July 23, 2019                                    Respectfully submitted,
12
                                                             /s/ Mikal J. Condon
13                                                           MICAH L. RUBBO
14                                                           LESLIE A. WULFF
                                                             MIKAL J. CONDON
15                                                           ANDREW SCHUPANITZ
                                                             Trial Attorneys
16                                                           U.S. Department of Justice
17                                                           Antitrust Division

18
19
20
21
22
23
24
25
26
27
28


     U.S. MIL TO EXCLUDE IRRELEVANT EVIDENCE
     No. 18-cr-00203-EMC                                9
